Citation Nr: 0943310	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  09-10 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for tinnitus.  



REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel




INTRODUCTION

The Veteran had active service from August 1942 to February 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which adjudicated the issue on appeal 
as a brokered claim.

It is noted that the Veteran included the issue of service 
connection for hearing loss on his substantive appeal filed 
in March 2009.  However, service connection for hearing loss 
was established by virtue of a March 2009 rating decision 
issued by the Oakland RO.  (The Veteran received notification 
of the decision after having filed his VA Form 9.)  Thus, 
that issue is not subject to appellate review.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

A preponderance of the evidence is against a finding that the 
Veteran's current tinnitus is related to his period of active 
military service, to include acoustic trauma therein.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).


The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In October 2007 correspondence, the RO apprised the Veteran 
of the information and evidence necessary to substantiate his 
claim, which information and evidence that he was to provide, 
and which information and evidence that VA will attempt to 
obtain on his behalf.  In this regard, the RO advised the 
Veteran of what the evidence must show to establish 
entitlement to service connected compensation benefits and 
described the types of information and evidence that the 
Veteran needed to submit to substantiate his claim.  The RO 
also explained what evidence VA would obtain and would make 
reasonable efforts to obtain on the Veteran's behalf in 
support of the claim.  The Veteran was further advised how VA 
assigns disability ratings and effective dates.  Thus, the 
Veteran was provided with proper VCAA notice prior to the 
February 2008 rating decision that denied the claim by way of 
the October 2007 VCAA notice letter.  

The Board further observes that the RO provided the Veteran 
with a copy of the February 2008 rating decision and the 
March 2009 Statement of the Case (SOC), which included a 
discussion of the facts of the claim, pertinent laws and 
regulations, notification of the basis of the decision, and a 
summary of the evidence considered to reach the decision.  

In view of the foregoing, the Board concludes that the 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the Veteran 
that any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187. 

In regard to VA's statutory duty to assist, the Board notes 
that the Veteran was afforded with audiological examinations 
in connection with his claim in December 2007 and, again, in 
October 2008.  Notably, the October 2008 VA audiological 
examination was afforded the Veteran after he had alleged 
that the December 2007 examination was inadequate because his 
wife was not allowed to accompany him in the examination and 
he suffered from memory loss and confusion.  The October 2008 
VA audiological examination report includes a medical nexus 
opinion regarding the relative probability of a relationship 
between tinnitus and service, and is deemed adequate for the 
purposes of this adjudication. 

The Board observes that the Veteran wrote in the March 2009 
VA Form 9 that it had been incorrectly noted by the 
audiological examiner that his wife reported that his 
tinnitus had not been manifested until 8 years ago after his 
stroke and that, instead, his wife had actually reported that 
his memory loss began 8 years ago.  We appreciate the 
Veteran's providing that statement in an attempt to clarify 
his wife's statement, and the Board has considered his 
explanation.  Thus, a remand for further examination of the 
Veteran or to obtain another medical opinion is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991) 
(finding that further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

In addition, the Veteran's service treatment records (STRs) 
are of record and post-service treatment records adequately 
identified as relevant to the claim have been obtained, to 
the extent possible, or have otherwise been provided by the 
Veteran and are associated with the claims folder.  There is, 
further, a private medical opinion dated in April 2007 
included in the record.   


The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to the claim.  Accordingly, the Board will 
proceed with appellate review.

II.  Facts and Analysis 

The Veteran contends that his current tinnitus was caused by 
acoustic trauma due to excessive exposure to military noise 
without hearing protection.  In his May 2007 claim, the 
Veteran asserted that he was exposed to the loud noise of 
weaponry and artillery as well as noise from radio headsets 
while serving as a radio cryptographer.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, 
service connection for a disability on the basis of the 
merits of such claim requires (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Also, when a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Lay persons can provide an eye-witness account of a veteran's 
visible symptoms.  See also Davidson v. Shinseki, 581 F.3d 
1313 (2009) (noting that a layperson may comment on lay-
observable symptoms).

In the present case, the medical evidence sufficiently 
establishes that the Veteran currently suffers from tinnitus.  
Although the December 2007 VA audiological examiner wrote 
that the Veteran denied having tinnitus at that examination, 
the Veteran noted in the May 2007 claim, on VA Form 21-526, 
that he had tinnitus, as he also did in statements submitted 
in April 2008 and March 2009.  The Veteran is considered 
competent to report the presence of current tinnitus and 
there is no clear indication that his account of current 
tinnitus is not credible.  See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) ("ringing in the ears is capable of lay 
observation").  Moreover, the Board observes that it appears 
the October 2008 VA audiological examiner found the Veteran's 
account of current tinnitus credible.  

Because the medical evidence establishes that the Veteran has 
current tinnitus, the Board will next consider whether the 
evidentiary record supports in-service incurrence.  

The Veteran's STRs are devoid of any references to tinnitus.  
However, service records identify the Veteran's military 
occupational specialty as cryptographic equipment repairman 
and show that he served in the Pacific Area from February 
1944 to February 1945.  The Veteran has competently reported 
having been exposed to loud military noise during his period 
of active service.  His competent lay account of exposure to 
military noise is shown to be consistent with the 
circumstances of his service and is deemed credible.  In 
consideration of the foregoing, the Board concludes that the 
Veteran likely suffered acoustic trauma during his period of 
active military service.

Nonetheless, the evidence does not show that the Veteran's 
current tinnitus is related to service to include any 
acoustic trauma sustained therein, for reasons explained 
below.  

The Board recognizes that the Veteran has competently 
reported that his tinnitus first began in service and has 
continued since that time.  See May 2007 VA Form 21-526; see 
also April 2008 notice of disagreement.  Thus, he has 
asserted a continuity of symptomatology since service.  
However, other evidence of record does not support his 
account.  Specifically, a January 2003 private treatment 
record includes notations regarding several hearing-related 
problems such as problems with balance, vertigo, and hearing 
loss; however, it is notable that the section pertaining to 
tinnitus is crossed out, indicating that the Veteran had no 
complaints of tinnitus at that time.  Also, a March 2003 
private treatment record reveals that the Veteran denied 
having any tinnitus at that time.  Because the Veteran was 
seeking treatment for hearing problems during that time and 
it is likely that he would have honestly reported his current 
symptoms to medical providers, the Board affords this 
evidence significant probative value. 

Furthermore, the Veteran and his wife appear to have offered 
inconsistent accounts regarding the onset of tinnitus.  At 
the December 2007 VA audiological examination, the Veteran 
reported no history of tinnitus.  While the Board is 
sympathetic to the Veteran's assertion of memory loss and 
confusion, it is noted that VA afforded the Veteran with 
another audiological examination in October 2008 and his 
wife, who accompanied him, is noted to have told the examiner 
that the Veteran's tinnitus had started after a stroke 8 
years before.  Although the Veteran has reported that his 
wife stated that the Veteran's memory loss had existed for 8 
years, not tinnitus, the inconsistent accounts during the 
course of this appeal make it difficult for the Board to find 
the Veteran credible.  On the other hand, the 2003 treatment 
records discussed above show that the Veteran on two separate 
occasions denied having tinnitus while seeking medical 
treatment for hearing problems.  The Board affords this 
evidence more probative weight than the inconsistent 
statements provided by the Veteran regarding the onset of 
tinnitus during the course of this appeal.    

The Board also notes that the medical opinion evidence weighs 
against the Veteran's claim.  Indeed, the October 2008 VA 
audiological examiner concluded that the Veteran's tinnitus 
is not related to service because his tinnitus started 
approximately 8 years before and was more likely due to his 
having suffered a stroke.  The examiner based her conclusion 
on review of the claims folder, interview of the Veteran and 
his wife, and examination of the Veteran.  There is no 
indication that the opinion is inadequate.  Thus, the Board 
affords it significant probative value.

The Board has further considered the April 2007 private 
medical opinion provided by the Veteran's private treating 
physician, K.S., M.D., wherein he referred to the Veteran's 
history of in-service noise exposure, and concluded that the 
Veteran's hearing problems are more likely than not related 
to his military service and presbycusis.  (Presbycusis is 
progressive hearing loss that occurs with age.  See Dorland's 
Illustrated Medical Dictionary 1534 (31st ed. 2007).)  It is 
not clear whether the physician was aware of the Veteran's 
history of stroke in rendering his opinion.  Thus, it does 
not appear that the physician's opinion was based on 
sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  As noted in the Introduction, above, 
service connection has been granted for bilateral hearing 
loss by the RO, but the issue before us is tinnitus.

In any event, Dr. S did not specifically link the diagnosis 
of tinnitus to service, nor did he provide any rationale for 
so attributing it.  Moreover, review of treatment records 
from the physician discloses notations regarding several 
hearing problems, but does not show any complaint of, or 
treatment for tinnitus.  For these reasons, the Board finds 
that the physician's opinion is not sufficient to establish a 
nexus relationship between tinnitus and service, and affords 
it little probative value in that regard.     

In summary, the credible and probative evidence shows that 
tinnitus manifested many years after service and is not 
otherwise related to active military service, to include 
acoustic trauma sustained therein.  Therefore, service 
connection for tinnitus is not warranted.  

In reaching this conclusion, the Board notes that, under the 
provisions of 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, 
reasonable doubt is to be resolved in the claimant's favor in 
cases where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
Veteran's claim in this appeal, and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


